UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 06-1497



DONALD SULLIVAN,

                                              Plaintiff - Appellant,

          versus

CARSON SMITH, individually and in his capacity
as Sheriff of Pender County, North Carolina;
MAJOR KEITH D. HINKLE; CAPTAIN MARK SLOAN,
individually and in their capacities as
officers of the Sheriff’s Department of Pender
County, North Carolina; DEPUTY E. S. WYRICK,
JR.; DEPUTY REED; DEPUTY GONZALES; JOE DOE, I;
JOHN DOE, II; JOHN DOE III; JANE DOE,
individually and in their capacities as
deputies in the Sheriff’s Department of Pender
County, North Carolina; COUNTY OF PENDER;
MAGISTRATE DELORES R. HELMS, individually and
in her capacity as an officer of the court for
the Fifth Judicial District of North Carolina,

                                            Defendants - Appellees,



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. Louise W. Flanagan, Chief
District Judge. (7:04-cv-00026-FL)


Submitted: December 21, 2006              Decided:   December 28, 2006


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Donald Sullivan, Appellant Pro Se.    James Redfern Morgan, Jr.,
WOMBLE, CARLYLE, SANDRIDGE & RICE, PLLC, Winston-Salem, North
Carolina; David J. Adinolfi, II, Assistant Attorney General,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Donald   Sullivan   appeals   the   district    court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.        We have

reviewed the record and find no reversible error.        Accordingly, we

affirm for the reasons stated by the district court.        Sullivan v.

Smith, No. 7:04-cv-00026-FL (E.D.N.C. Mar. 28, 2006).        We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               AFFIRMED




                                - 3 -